In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-1341V
                                          UNPUBLISHED


    MEGAN MOREY,                                                Chief Special Master Corcoran

                         Petitioner,                            Filed: July 28, 2022
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Shoulder
                                                                Injury Related to Vaccine
                         Respondent.                            Administration (SIRVA)


Heather Varney Menezes, Shaheen & Gordon, P.A., Manchester, NH, for Petitioner.

Naseem Kourosh, U.S. Department of Justice, Washington, DC, for Respondent.


                                 DECISION AWARDING DAMAGES1

      On October 7, 2020, Megan Morey filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered a left shoulder injury related to vaccine
administration (“SIRVA”), a defined Table injury, after receiving an influenza (“flu”)
vaccine on March 4, 2019. Petition at 1, ¶ 3. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

      On June 30, 2022, a ruling on entitlement was issued, finding Petitioner entitled to
compensation for her SIRVA. ECF No. 35. On July 25, 2022, Respondent filed a proffer
on award of compensation (“Proffer”) indicating Petitioner should be awarded
$124,451.10, representing $122,500.00 for her pain and suffering, $329.32 for her past
expenses, and $1,621.78 for her lost wages. Proffer at 1. In the Proffer, Respondent

1
   Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
represented that Petitioner agrees with the proffered award. Id. Based on the record as a
whole, I find that Petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $124,451.10, representing $122,500.00 for her pain and suffering,
$329.32 for her actual unreimburseable expenses, and $1,621.78 for her lost wages
in the form of a check payable to Petitioner. This amount represents compensation for
all damages that would be available under Section 15(a).

       The Clerk of Court is directed to enter judgment in accordance with this decision.3

       IT IS SO ORDERED.

                                                                 s/Brian H. Corcoran
                                                                 Brian H. Corcoran
                                                                 Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                            OFFICE OF SPECIAL MASTERS


MEGAN MOREY,

                        Petitioner,
                                                            No. 20-1341V (ECF)
v.                                                          Chief Special Master Corcoran
SECRETARY OF HEALTH
AND HUMAN SERVICES,

                        Respondent.


               RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

          On October 7, 2020, Megan Morey (“petitioner”) filed a petition for compensation under

the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -34 (the “Vaccine

Act”). Petitioner alleged that petitioner suffered from a shoulder injury related to vaccine

administration (“SIRVA”) resulting from an influenza vaccination. ECF No. 1 at 1.

          On June 29, 2022, respondent filed a report conceding that compensation under the

Vaccine Act is appropriate in this case. ECF No. 34.

          On June 30, 2020, the Chief Special Master issued a Ruling on Entitlement, finding that

petitioner is entitled to compensation. ECF No. 35. On the same date, the Chief Special Master

issued a Damages Order. ECF No. 36.

I.        Items of Compensation

          Based upon the evidence of record, respondent proffers that petitioner should be awarded

$124,451.10. The award is comprised of the following: $122,500.00 for pain and suffering;

$329.32 for past expenses; and $1,621.78 for lost wages. This amount represents all elements of

compensation to which petitioner would be entitled under 42 U.S.C. § 300aa-15(a). Petitioner

agrees.
 II.       Form of the Award

          The parties recommend that compensation provided to petitioner should be made through

a lump sum payment of $124,451.10, in the form of a check payable to petitioner. Petitioner

agrees.

          Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                                       Respectfully submitted,

                                                       BRIAN M. BOYNTON
                                                       Principal Deputy Assistant Attorney General

                                                       C. SALVATORE D’ALESSIO
                                                       Acting Director
                                                       Torts Branch, Civil Division

                                                       HEATHER L. PEARLMAN
                                                       Deputy Director
                                                       Torts Branch, Civil Division

                                                       DARRYL R. WISHARD
                                                       Assistant Director
                                                       Torts Branch, Civil Division

                                                       /s/ Naseem Kourosh
                                                       NASEEM KOUROSH
                                                       Trial Attorney
                                                       Torts Branch, Civil Division
                                                       U.S. Department of Justice
                                                       P.O. Box 146, Benjamin Franklin Station
                                                       Washington, D.C. 20044-0146
                                                       Telephone: (202) 305-1159
                                                       E-mail: Naseem.Kourosh@usdoj.gov
DATED: July 25, 2022




                                                   2